In an action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, entered in Orange County on October 19, 1978, as upon reargument, adhered to the original determination granting respondent’s motion for a protective order. Order affirmed insofar as appealed from, without costs or disbursements. No opinion. No costs are awarded in view of the fact that the respondent’s brief was filed late, contrary to the rules of this court. Mollen, P. J., Damiani and Cohalan, JJ., concur.